                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Hon. Robert J. Jonker
 v.
                                                             Case No. 1:19-cr-00292
 JAMES WINSTON
 HONEYSUCKER, JR,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a seven-count Indictment. Counts 1, 2, 4,

and 6 charge him with interference with commerce by robbery, in violation of 18

U.S.C.§§ 1951(a) and 2; and counts 3, 5, and 7 charge him with possession and

brandishing of a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

§ 924 (c)(1)(A)(ii). Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on February 12, 2020, at

which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral
submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of non-appearance, but not as to danger to the community.

Moreover, the Court finds, as explained on the record, that the government has

sustained its burden by clear and convincing evidence that he is a danger to the

community, and that there is no condition or combination of conditions of release that

will ensure the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on February 12, 2020.


Date February 12, 2020                               /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                          2
